Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/274,025 filed 3/5/21. Claims 1, 2 & 4-7 are pending. Claim 3 has been cancelled due to an amendment
Documents
Abstract filed 3/21/22 is acceptable.
Allowable Subject Matter
Claims 1, 2 & 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein the support member has an opening opened in the axis direction and a bottom part located opposite to the opening, and wherein the first snap ring is arranged closer to the opening than the second snap ring in combination with the remaining limitations of claim 1.
Regarding claim 5, the prior art of record fails to show or render obvious wherein the gear support structure comprises a third snap ring adapted to support a plate member which is fitted to the support member, wherein the second snap ring is positioned between the first snap ring and the third snap ring, and wherein the third snap ring is spaced apart from the gear in combination with the remaining limitations of claim 5.

Response to Arguments
Applicant’s arguments filed 3/21/22 with respect to claims 1 & 2 have been fully considered and are persuasive. The rejection of claims 1 & 2 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HUAN LE/Primary Examiner, Art Unit 3659